United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-2279
Issued: August 5, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 10, 2010 appellant, through his attorney, filed a timely appeal of a June 2,
2010 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant has more than three percent impairment of his left upper
extremity for which he has received a schedule award.
On appeal, counsel argued that the supplemental report from the impartial medical
examiner was insufficient and that case required additional development of the medical
evidence.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board on appeal. On July 3, 2003 appellant,
then a 43-year-old general worker, filed a traumatic injury claim alleging that he injured his hand
and arm when he was hit by a truck trunk. OWCP accepted her claim for contusion, left hand
crush injury of the left fingers; injury to the nerve roots, spinal plexuses and nerves of the left
shoulder and arm; median nerve lesions; ulnar nerve lesion, tendon injury; and crush injury of
the left forearm. On November 17, 2003 appellant’s attending physician, Dr. Arthur Vasen, a
Board-certified orthopedic surgeon, performed a left nerve tenosynovectomy in the forearm and
left ulnar nerve decompression in the forearm with neurolysis in the forearm. Dr. Michael
Coyle, a Board-certified orthopedic surgeon, performed a neurolysis of the median and ulnar
nerves in the left forearm, fasciotomy of muscle herniation flexor digitorum superficialis ring
finger and muscle belly left forearm, extensor tenolysis and tenosynovectomy of forearm flexor
tendons, flexor carpi radialis, flexor carpi ulnaris, flexor follicis longus, flexor digitorum
superficialis, index, middle, ring and little fingers and flexor digitorum profundus index, middle,
ring and little fingers on December 16, 2005. By decision dated August 23, 2006, OWCP
terminated appellant’s compensation benefits effective August 6, 2006.
Due to a conflict of medical opinion evidence, OWCP referred appellant to Dr. Ian Fries,
a Board-certified orthopedic surgeon, for an impartial medical examination. Based on Dr. Fries’
report OWCP issued a decision dated January 22, 2008, granting appellant a schedule award for
three percent impairment of his left upper extremity. By decision dated August 7, 2008, the
hearing representative affirmed the January 22, 2008 decision. Appellant appealed this decision
and by decision dated September 30, 2009,2 the Board found that Dr. Fries was properly selected
as the impartial medical examiner, however, the Board found that Dr. Fries did not adequately
explain the basis for his schedule award determination in his September 14, 2007 report.
Dr. Fries awarded appellant two percent impairment due to his left wrist surgical scar and the
Board found that FECA provides for schedule awards for scars only for serious disfigurement of
the face, head or neck3 so that appellant was not entitled to an impairment rating for his wrist
scar. He also awarded appellant three percent impairment due to pain in accordance with
Chapter 18 of the fifth edition of the American Medical Association, Guides to the Evaluation of
Permanent Impairment4 (A.M.A., Guides) but did not explain his reasoning for this award and
finally, he did not provide any impairment rating for the confirmed finding of total loss of
sensation in the volar and dorsal aspects of appellant’s ring finger. The Board remanded the case
for OWCP to request a supplemental report from Dr. Fries addressing any objective impairment
based on a new evaluation of appellant’s physical impairment due to loss of range of motion,
loss of strength and sensory deficit and pain. The facts and circumstances of the case as set out
in the Board’s prior decision are adopted herein by reference.

2

Docket No. 09-421 (issued September 30, 2009).

3

5 U.S.C. § 8107(c)(21).

4

A.M.A., Guides, 5th ed. (2001).

2

In a letter dated November 20, 2009, OWCP requested that Dr. Fries provide a
supplemental report in accordance with the sixth edition of the A.M.A., Guides.5 It stated,
“Also, if you think a reexam[ination] is needed, please let us know that too.” Dr. Fries submitted
a report dated December 24, 2009, reviewed the defects in his prior report as found by the Board
and stated that at the beginning of his September 12, 2007 examination he elicited a complete list
of appellant’s complaints which initially included only index, middle and little finger numbness
when those fingers were locked. Appellant also reported partial numbness which also involved
the thumb. Dr. Fries stated that throughout the examination appellant progressively expanded
the extent of his sensory deficits. He concluded that appellant’s expanding claim was a
discrepancy, as any abnormal sensory pattern would be well established and static from the
injury sustained four years previously. Dr. Fries concluded based on examination and objective
findings that appellant’s sensory deficit claims were greatly exaggerated. He noted that appellant
had no supportive objective findings of substantial loss of sensation in all his left fingers which
would include anhydrosis, atrophy, fingernail abnormalities, loss rugae and stigmata of injury.
Dr. Fries stated that patients with true substantial sensory deficits frequently have scars from cuts
and burns that were not felt in the impacted area. He further noted that appellant claimed the
inability to distinguish a single from a double touch of the left thumb, index, middle and little
fingers. Dr. Fries stated, “Two touch test is a sham test, because there is no physiological basis
for a claim of sensing a single touch, but not two touches in succession.” He stated that
appellant’s physical examination and medical records including a magnetic resonance imaging
(MRI) scan did not support nerve root, plexus or shoulder and upper arm nerve injuries and that
the medical evidence also failed to support a crush injury of the left forearm, tendon injury or
median nerve lesions. Dr. Fries did not assign an impairment rating for impact to any scheduled
member due to these accepted conditions as he found no impact due to these conditions.
Dr. Fries applied the A.M.A., Guides, (6th ed. 2009) to the confirmed physical findings
and stated, “Referring to the Digit Regional Grid, Table 15-2, Page 391, ‘pain in digit,’
[appellant’s] little finger is assessed as class 1, with a range from zero to one percent impairment
of the digit.” He stated that appellant’s functional history was consistent with a grade modifier
two.6 Dr. Fries found that as appellant’s physical examination was discrepant a grade modifier
could not be assessed.7 He stated that appellant’s clinical studies did not document objective
finger pathology and resulted in a grade modifier of zero.8 Applying the adjustment formula,
Dr. Fries concluded that appellant’s digital impairment remained at the default value of C or one
percent of the digit or one percent of the upper extremity.

5

For new decisions issued after May 1, 2009 OWCP began using the sixth edition of the A.M.A., Guides.
A.M.A., Guides, (6th ed. 2009); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Award and
Permanent Disability Claims, Chapter 2.808.6a (January 2010); id., Part 3 -- Medical, Schedule Awards, Chapter
3.700, Exhibit 1 (January 2010).
6

A.M.A., Guides, 406, Table 15-7.

7

Id. at 411, 2a.

8

Id. at 410, Table 15-9.

3

Dr. Fries found that appellant had an ulnar nerve lesion as the result of surgical scarring
resulting in mild sensory deficit or class 1 impairment of zero to two percent.9 He noted that
appellant’s functional history was consistent with grade modifier two10 and that his physical
examination was discrepant so that a grade modifier could not be assessed.11 Dr. Fries stated that
electrodiagnostic studies documented an ulnar conduction delay in the forearm for clinical
studies grade modifier of one.12 Applying the net adjustment formula, he concluded that
appellant had one percent impairment of the upper extremity due to ulnar nerve dysfunction.
Dr. Fries combined these impairments to reach two percent impairment of the left upper
extremity.
Dr. Fries did not provide an additional pain impairment rating noting that the sixth
edition of the A.M.A., Guides included pain within the general impairment ratings and limited
the amount of impairment awarded for subjective factors.13
Dr. Andrew Merola, district medical director, reviewed Dr. Fries’ December 24, 2009
report on January 10, 2010. He summarized and agreed with Dr. Fries conclusion of two percent
impairment and maximum medical improvement on September 14, 2007.
By decision dated January 20, 2010, OWCP determined that Dr. Fries’ December 24,
2009 report constituted the weight of the medical evidence and established that appellant had no
more than three percent impairment of his left upper extremity for which he had previously
received a schedule award. Counsel requested an oral hearing on January 11, 2010. He
appeared at the oral hearing on April 19, 2010 and argued that Dr. Fries should have performed a
new examination and new electrodiagnostic testing.
On June 2, 2010 the Branch of Hearings and Review affirmed OWCP’s January 20, 2010
decision finding that Dr. Fries’ December 24, 2009 report was entitled to the weight of the
medical evidence and established that appellant had no more than three percent impairment of
his left upper extremity for which he received a schedule award.14

9

Id. at 442, Table 15-21.

10

Id. at 406, Table 15-7.

11

Id. at 411, 2a.

12

Id. at 410, Table 15-9.

13

Id. at 40.

14

Counsel requested reconsideration of the June 2, 2010 hearing representative’s decision from OWCP on
June 15, 2010 and appealed this decision to the Board on September 10, 2010. OWCP issued a decision on
September 17, 2010. The Board and OWCP may not simultaneously have jurisdiction over the same case. See 20
C.F.R. § 501.2(c)(3). Because OWCP must review its prior decision in order to determine whether appellant
submitted additional new and relevant evidence, OWCP may not issue a decision regarding the same issue on appeal
before the Board. It therefore did not have the authority to issue its September 17, 2010 decision and this decision is
therefore null and void. Arlonia B. Taylor, 44 ECAB 591, 597 (1993).

4

LEGAL PRECEDENT
The schedule award provision of FECA15 and its implementing regulations16 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment for
loss or loss of use, of scheduled members or functions of the body. FECA, however, does not
specify the manner in which the percentage loss of a member shall be determined. The method
used in making such determination is a matter which rests in the discretion of OWCP. For
consistent results and to ensure equal justice, the Board has authorized the use of a single set of
tables so that there may be uniform standards applicable to all claimants. OWCP evaluates the
degree of permanent impairment according to the standards set forth in the specified edition of
the A.M.A., Guides.17
In addressing upper extremity impairments, the sixth edition requires identification of the
impairment class for the diagnosed condition (CDX), which is then adjusted by grade modifiers
based on Functional History (GMFH), Physical Examination (GMPE) and Clinical Studies
(GMCS). The net adjustment formula is (GMFH -- CDX) + (GMPE -- CDX) + (GMCS -CDX).18
ANALYSIS
The Board previously found that Dr. Fries was properly selected as the impartial medical
examiner and remanded the case for OWCP to secure a supplemental report from Dr. Fries
addressing the extent of appellant’s permanent impairment for schedule award purposes. OWCP
requested a supplemental report from Dr. Fries and gave him the opportunity to further examine
appellant if he felt necessary. Dr. Fries completed a supplemental report on December 24, 2009
and explain his previous findings that appellant’s sensory examination was not reliable. He
noted that appellant responded inappropriately to double touch testing establishing that his
responses were not physiological and that the additional objective findings expected with such
high degree of sensory impairment were not present during appellant’s physical examination. In
regard to appellant’s additional conditions such as his injury to nerve roots, spinal plexus and
nerves of the shoulder and arm as well as crushing injury of the left forearm or median nerve
lesion and effect of late tendon injury, Dr. Fries explained why he did not provide an impairment
rating for these conditions. He noted the medical records and appellant’s description of
complaints did not include these conditions. Dr. Fries also reviewed medical tests previously
performed such as MRI scan and electrodiagnostic testing and concluded that impairment due to
these conditions was not supported.
In situations were there are opposing medical reports of virtually equal weight and
rationale and the case is referred to an impartial medical specialist for the purpose of resolving
the conflict, the opinion of such specialist, if sufficiently well rationalized and based on a proper
15

5 U.S.C. §§ 8101-8193, 8107.

16

20 C.F.R. § 10.404.

17

Supra note 5.

18

A.M.A., Guides 411.

5

factual background, must be given special weight.19 The Board finds that Dr. Fries supplemental
report is based on a proper factual background, as he considered the statement of accepted facts
as well as the Board’s prior decision. Dr. Fries also provided clear medical reasoning for his
decision to discount appellant’s sensory deficit claims, his injury to nerve roots, spinal plexus
and nerves of the shoulder and arm as well as crushing injury of the left forearm or median nerve
lesion and effect of late tendon injury. He noted that absence of findings in the medical records,
described testing him performed as well as test results including electrodiagnostic studies and
MRI scan and noted that the specific objective physical findings which would support
appellant’s claims were not present. Given the lack of physical findings and the medical basis
provided by Dr. Fries for his conclusions, he has provided sufficient medical rationale to support
his determination. The Board concludes that this report is sufficient to resolve the conflict of
medical opinion evidence on the issue of sensory deficit and the lack of impairment resulting
from appellant’s accepted injury to nerve roots, spinal plexus and nerves of the shoulder and arm
as well as crushing injury of the left forearm or median nerve lesion and effect of late tendon
injury and must be given special weight.
Dr. Fries then proceeded to apply the standards and procedures of the sixth edition of the
A.M.A., Guides to his findings on physical examination. He provided a diagnosis of pain in the
digit, found this was class 1 impairment with a range from zero to one percent impairment of the
digit.20 Dr. Fries then determined the appropriate grade modifiers for substitution in the
appropriate formula noting that appellant had a function history of pain with normal activity or
grade modifier 2.21 He stated that appellant’s physical examination was discrepant and that
under the A.M.A., Guides this element should be eliminated from the calculation.22 Dr. Fries
stated that appellant’s clinical studies did not establish relevant findings and resulted in a grade
modifier 0.23 The Board finds that he properly determined that appellant had only one percent
impairment of the upper extremity due to finger pain.
In regard to appellant’s medical history and electrodiagnostic studies which supported
forearm ulnar sensory neuropathy, Dr. Fries found that appellant had mild sensory deficit
objectively verified or class 1 impairment of the ulnar nerve below the midforearm with an
impairment range from zero to two percent.24 He again evaluated function history, physical
examination and clinical studies to reach modifiers of 2, 0 and 1 respectively. The Board finds
that Dr. Fries properly determined that appellant had one percent impairment of the upper
extremity due to ulnar nerve impairment.

19

Nathan L. Harrell, 41 ECAB 401, 407 (1990).

20

A.M.A., Guides 391, Table 15-2.

21

Id. at 406, Table 15-7.

22

Id. at 411, 2a.

23

Id. at 410, Table 15-9.

24

Id. at 443, Table 15-21.

6

As stated above, Dr. Fries provided a detailed and well-reasoned report explaining why
and how he determined to include only specific conditions and further properly applied the
appropriate provisions of the A.M.A., Guides to reach his impairment rating. The Board
therefore disagrees with counsel and finds that Dr. Fries reports are sufficient to resolve the
conflict of medical opinion evidence and establish that appellant has no more than three percent
impairment of his left upper extremity for which he has received a schedule award.
CONCLUSION
The Board finds that appellant has no more than three percent impairment of his upper
extremity for which he has received a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the June 2, 2010 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: August 5, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

